DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.
Claims 10-20 are withdrawn from consideration in the current application.
Claims 9, 10, 13, and 17 are amended in the current application.

Election/Restrictions
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (claims 17-20) and species (claims 10-16).
Applicant's election with traverse of Group I and Species I (claims 1-9) in the reply filed on September 20, 2022 is acknowledged.  The traversal is on the grounds that (a) the Restriction Requirement of July 21, 2022 is based upon process of making and product made, where Applicant argues the claims do not include process of making claims; and (b) the Species Requirement asserts that each Species recite mutually exclusive characteristics, where Applicant argues that the recited mutually exclusive characteristics, for example, the “between about 0.2 and about 0.3 weight percent of glycerin” of Species I only recites a broader content range and a broader genus of the sub-species ethylhexyl glycerin of Species II and III.
Regarding (a), this is found persuasive.  Therefore, the Restriction Requirement of July 21, 2022 is replaced with the following Restriction Requirement based upon product and process of use below.
Regarding (b), this is not found persuasive.  The mutually exclusive features identified in the Species Requirement of July 21, 2022 provide evidence that Species I, II, and III are independent and unique, and are not obvious variants of each other.  Furthermore, Applicant’s remarks provide further evidence that these species, while each sharing some similar features, are not in totality obvious variants of each other.  Therefore, Species Requirement is deemed proper, maintained, and repeated again in its entirety below.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drawn to adhesive formulations, classified in A61K8/345.
II. Claims 17-20, drawn to a method of securing a lash to a lashline of an eyelid, classified in A61Q1/10.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the adhesive formulations of Invention I can be used to make another and materially different product, for example, the adhesive formulations can be utilized for other skin adhering products such as bandages or other non-eyelid costume design prosthetic features.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries)

This application contains claims directed to the following patentably distinct species:
Species I (claims 1-9), drawn to a lash adhesive liner formula,
Species II (claims 10-12), drawn to a lash adhesive liner formula,
Species III (claims 13-16), drawn to a lash adhesive liner formula.
The species are independent or distinct because the claims to the different species each recite mutually exclusive characteristics of such species; for example, Species I uniquely recites “a pressure-sensitive adhesive that is activated by pressing a lash band against the pressure-sensitive adhesive that has been applied to the eyelid”; Species II uniquely recites “about 50 weight percent water,” “about 10 weight percent 1,2-propanediol,” “about 2 weight percent polyvinyl alcohol,” and “about 2 weight percent polysorbate 80”; and Species III uniquely recites “about 32 weight percent water,” “about 7.3 weight percent 1,2-propanediol,” “about 1 weight percent polyvinyl alcohol,” “about 0.9 weight percent polysorbate 80,” and “one or more colorant composition.”  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Claim Interpretations
Claims 1 and 2 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application.  Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed defines the term “about” at [0053].  For the purpose of examination limitations preceded by the term “about” are interpreted as not being exact, and that some variation is contemplated due to measurement error or due to unintentional variations in concentrations of sourced components (see Spec as originally filed, [0053]).

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “the eyelid.”  For the purposes of consistency with claim language standards, claim 1 should be amended to instead recite “an eyelid.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, “improve the release of the lash adhesive liner formulation from the skin” is a relative phrase which renders the claim indefinite.  The phrase is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what quantitative degree of improvement is required to satisfy this phrase, because no clear standard or baseline has been established to ascertain a degree of improvement.  For the purposes of examination claim 3 is interpreted as instead reciting “provide release of the lash adhesive liner formulation from the skin.”
Regarding Claim 3, “without causing the lash adhesive liner formulation to be slick to the touch” is a relative phrase which renders the claim indefinite.  The phrase is not clearly defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what quantitative degree of adhesive properties would satisfy without being “slick to the touch,” because such as a qualitative criterion could vary significantly from user to user.  Therefore, one of ordinary skill in the art would be unable to ascertain a consistent and quantitative means to determine the scope of the claim.  For the purposes of examination claim 3 is interpreted as instead reciting “
Regarding Claim 9, the term “styrene acylate copolymer” is inconsistent with teachings set forth in the specification as originally filed.  The term “acylate” is a known and commonly accepted chemical structure, however, based upon the specification it appears that “acylate” could be a misspelling of “acrylate” (see Specification as originally filed, [0006], [0007], [0022]).  Therefore, it is unclear if claim 9 requires “styrene acylate copolymer” or “styrene acrylate copolymer.”  For the purposes of examination claim 9 is interpreted as instead reciting “styrene acrylate copolymer.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2020/172746 A1) in view of Prithwiraj et al. (WO 2007/078486 A1).
Regarding Claim 1, Lee teaches an adhesive composition (formulation) for use as eyeliner and an eyelash adhesive (a lash liner adhesive) (Lee, [0008]).  Lee teaches the adhesive composition comprises humectants such as glycerin in an amount of 0.1-5.0 wt% (Lee, [0037], [0039], [0042]-[0044], Claim 36).  Lee’s glycerin range overlaps the claimed range of about 0.02 to about 0.3 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).  Lee discloses the adhesive composition comprises adhesive acrylate-based copolymers, film-formers, thickeners, surfactants, conditioning agents, preservatives, stabilizers, and other additives, where components may be combined with each other in various proportions depending on targeted properties of the adhesive composition (Lee, [0010]-[0011], [0031]-[0036]).  Lee teaches the adhesive composition adheres false eyelashes (false eyelashes band 10) along a lash line (25) after the adhesive composition has been applied with an applicator (30) to an eyelid, and the false eyelashes (10) are applied/pressed to the lash line with a normal pressing force of a human hand to activate and complete the adhesion process (Lee, [0021]-[0030], Figs 1-4).  

    PNG
    media_image1.png
    471
    605
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    444
    614
    media_image2.png
    Greyscale

Lee – Figures 2 & 3
Lee remains silent regarding the adhesive composition being explicitly a pressure-sensitive adhesive.
Prithwiraj, however, teaches a pressure-sensitive adhesive composition for cosmetic products such as being applied to eyelids (Prithwiraj, Pgs 1, 5).  Prithwiraj teaches the pressure-sensitive adhesive composition is based on acrylate-based copolymers, where the inherent properties (such as glass transition temperature) of the pressure-sensitive adhesive can be achieved by adjusting the content and combination of plasticizers, tackifiers, film-former additives (Prithwiraj, Pgs 1, 5, 7-10, 14).  Prithwiraj teaches the pressure-sensitive adhesive composition can also include other active ingredients such as humectants and cosmetically acceptable carriers (Prithwiraj, Pgs 16-17).
Since Lee and Prithwiraj both disclose adhesive compositions comprising acrylate-based copolymer for applying and adhering to eyelids, and Lee suggests components may be combined with each other in various proportions depending on targeted properties (Lee, [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted the content and combination of plasticizers, tackifiers, and film-former additives of Lee’s adhesive composition according to Prithwirj’s guidance to attain a pressure-sensitive-type adhesive composition that exhibits long-lasting behavior; is flexible and comfortable to wear; can be applied in a wet form directly to skin; is water resistant, oil resistant, non-tacky, and durable; and achieves a desired balance of tack, adhesion, and cohesive strength when applied to skin as taught by Prithwiraj (Prithwiraj, Pgs 1, 5, 7, 10).
Regarding Claim 2, modified Lee teaches the composition comprises humectants such as glycerin in an amount of 0.1-5.0 wt% (Lee, [0037], [0042]-[0044], Claim 36).  Modified Lee’s glycerin range completely encompasses the claimed range of about 0.12 to about 0.3 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 3, modified Lee teaches the adhesive composition includes conditioning agents to moisturize and improve the feel and condition of skin (Lee, [0037]; Prithwiraj, Pgs 16-17).  Modified Lee teaches including glycerin, and discloses a range that overlaps the claimed range of about 0.02 to about 0.3 wt% (Lee, [0037], [0039], [0042]-[0044], Claim 36).  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, II.  In view of the foregoing, modified Lee’s glycerin content is considered to be effective to provide skin moisturization as required by claim 3 with a predictable and reasonable expectation of success (MPEP 2112.01, II & MPEP 2143).  
Regarding Claim 4, modified Lee teaches the adhesive composition comprises pigments and colorants (Lee, [0011], [0028], [0032]).  Modified Lee teaches the adhesive composition can be used on its own as an eyeliner without applying false eyelashes (Lee, [0030]).
Regarding Claim 7, modified Lee teaches the adhesive composition is applied with an applicator in a sufficient amount capable to form a lash line to for affixing false eyelashes (Lee, [0025], Figs 1-4).  Modified Lee teaches the process can be repeated as necessary (Lee, [0027]).  Although modified Lee does not explicitly state applying “two or three layers” of the adhesive composition, based upon modified Lee’s teachings, guidance, goals, and end-results, it would have been obvious to one of ordinary skill in the art to apply the adhesive composition with an applicator in a sufficient thickness (such as by repeating one coating layer with a second coating layer of the adhesive composition) to properly affix false eyelashes with a predictable and reasonable expectation of success (see MPEP 2143).
Regarding Claim 8, modified Lee teaches the adhesive composition comprises polyvinyl alcohol in an amount of 0.1-5.0 wt% (Lee, [0039], [0042], [0044], Claim 39).  Modified Lee’s polyvinyl alcohol range completely encompasses the claimed range of 1 to 2 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 9, modified Lee teaches the adhesive composition comprises styrene/acrylates copolymer in an amount of about 10 to about 14 wt% (Lee, [0042], [0044], Claim 32).  Modified Lee’s styrene/acrylates copolymer range overlaps the claimed range of 13 to 45 wt%, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (WO 2020/172746 A1) in view of Prithwiraj et al. (WO 2007/078486 A1) as applied to claim 1 above, and further in view of Okura et al. (WO 2015/154804 A1).
Regarding Claims 5 and 6, modified Lee teaches the adhesive composition as discussed above for claim 1.
Modified Lee remains silent regarding the false eyelashes (false eyelashes band 10) being removable and re-stickable to the adhesive composition (as required by claim 5), and remains silent regarding the adhesive composition remaining on an eyelid after the false eyelashes (false eyelashes band 10) is removed (as required by claim 6).
Okura, however, teaches a cosmetic composition for eyelids that exhibits adhesiveness to eyelids for adhering fake eyelashes, where the cosmetic composition comprises adhesive acrylate-based copolymers, thickeners, pigments, surfactants, and other additional ingredients (Okura, Pgs 2, 4-20). Okura teaches the cosmetic composition is packaged in a tube (applicator) for applying in a thin line (lash line) to eyelids (Okura, Pg 20).  Okura teaches the cosmetic composition provides superior eye makeup effects, can be used as an eyeliner, can adhere fake eyelashes to eyelids, can allow for the fake eyelashes to be removed when necessary with a comfortable feel, and allows for fake eyelashes to be re-attached after removal because the remaining cosmetic composition on the edge of the eyelids has sufficient adhesiveness (Okura, Pgs 4, 21-23).
Since modified Lee and Okura both disclose substantially similar adhesive compositions comprising adhesive acrylate-based copolymer, both disclose the adhesive compositions function as an eyeline and an adhesive for false eyelashes, and both discuss applying the adhesive compositions on thin lash lines of an eyelid with an appropriate applicator, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Lee’s adhesive composition is necessarily capable of behaving in the same manner as Okura’s cosmetic adhesive composition to render obvious the features and functions of claims 5 and 6 with a predictable and reasonable expectation of success (see MPEP 2112.01 & MPEP 2143).  Moreover, since modified Lee also suggests components may be combined with each other in various proportions depending on targeted properties (Lee, [0034]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted and optimized the content and combination of modified Lee’s adhesive composition according to Okura’s teachings to attain a cosmetic adhesive composition that exhibits superior eye makeup effects, can be used as an eyeliner, can adhere fake eyelashes to eyelids, can allow for the fake eyelashes to be removed when necessary with a comfortable feel, allows for fake eyelashes to be re-attached after removal because the remaining cosmetic composition on the edge of the eyelids has sufficient adhesiveness, and is stable over a long period of time as taught by Okura (Okura, Pgs 2, 4, 21-23).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782